                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION

                                        NO.: 2:19-CR-12-FL-2



 UNITED STATES OF AMERICA
                                                                        ORDER
     v.

 PHILLIP R. CARAWAN


          Before the court is Defendant’s motion to file docket entry number 81 under seal pursuant

to Local Criminal Rule 55.2. For the reason stated in the Defendant’s motion, the court finds good

cause exists. Accordingly, the motion is ALLOWED and docket entry number 81 shall be filed

under seal until such time as it is requested to be unsealed.

          SO ORDERED.

                    8th day of April, 2020.
          This the ______




                                                ___________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge
